Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to the communications filed on 12/27/2021.  Claim 12 is cancelled.  Claims 1, 3, 5-7, 10, 14-16, 18, and 20 have been amended.  Therefore, claims 1-11, and 13-20 are pending and addressed below.
Claim Interpretation
Based on [0002] of the Specification, “target commodity” will be interpreted as food, and “privilege information” as a coupon.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the privilege information is distributed to the customer and the target commodity is one of a plurality of commodities, sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit. It is unclear if the phrase “sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit” is part of the wherein clause due to the wording “that are set”. Should the limitations recite, “wherein the privilege information is distributed to the customer, the target commodity is one of a plurality of commodities, and sell-by dates associated with the target commodity are set to points in time within a predetermined time from a point in time associated with the store visit”? For purpose of examination, this is the interpretation taken.
Claims 10 and 18 are also rejected for the same reason.
Claims 2-9, 11, 13-17, 19, and 20 are also rejected because of their dependencies on claims 1, 10, or 18.
Claims 3 and 20 recite, “determining that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.”  The term "larger" is a relative term which renders the claim indefinite since the word larger is usually used to compare something to something else.  However, in the claims, it is unclear what is being compared.  The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, claims 3 and 20 are indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, in part, detect a store visit of a customer to a store based on customer identification data and global positioning system data; and determine based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, wherein the privilege information is distributed to the customer and the target commodity is one of a plurality of commodities, sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit, 
and generate the privilege information concerning the target commodity, wherein the privilege information is distributed to the customer. Independent claims 10 and 18 recite, in part, receiving a store visit notification for notifying that a customer is visiting a store, 
wherein the store visit notification comprises customer identification data and global positioning system data; detecting a store visit of the customer to the store based on the store visit notification; determining based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, wherein the privilege information is distributed to the customer 
and the target commodity is one of a plurality of commodities, sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit, and generating
Step 2A, Prong 1:  These limitations are drafted in a device, a method, and a storage medium, and under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed invention receives a store visit notification, detects a store visit of a customer, determines a target commodity representing a food item, and generates the privilege information, which are directed to commercial interactions such as business relations and sales activities and behaviors. The Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination).
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information processing device, a processor, non-transitory computer readable storage medium, and a processing component, which are all recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The Examiner notes that global positioning system data is just a certain kind of data that is not significantly more than the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional 
Dependent claims 2-9, 11, 13-17, 19, and 20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of independent claims 1, 10, and 18 without significantly more, as detailed above.  
Dependent claims 2, 11, and 19 further limits the purchase history information.  As such, they are just further describing data and are part of the abstract idea of the independent claims.
Dependent claims 3 and 20 further recite determining that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.  This limitation is directed to concepts performed in the human mind since it is just an observation as to which store use frequency or purchase amount is larger.
Dependent claims 4 and 13 further limit the privilege information and are also part of the same abstract idea of the independent claims.
Dependent claim 5 further recites receive an operation by the customer and transmit a store visit notification for notifying that the customer is visiting the store and display the privilege information, distribute the privilege information to the terminal device, and receives the store visit notification and detects
These limitations are directed to certain methods of organizing human activity as they are marketing activities and behaviors.  The additional elements of the information processing device, a first processor, a terminal comprising a second processor, and a display are just generic computing devices used to perform the abstract idea and as such are not significantly more than the abstract idea.
Dependent claims 6 and 15 further limit the store visit notification and the global positioning system data is part of the abstract idea of the independent claims.  The additional element of a terminal device is just a generic computing element as discussed above. 
Dependent claim 7 further recites determines, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to a customer visiting the store. These limitations are also directed to certain methods of organizing human activity such as marketing activities and behaviors.  The additional elements of the processor is just a generic computing element to perform the abstract idea.
Dependent claims 8 and 17 further limit the target commodity and is also part of the abstract idea of the independent claims.
Dependent claim 9 further limit the sell-by-date of the target commodity and is also part of the abstract idea of the independent claims.
Dependent claim 14 further recites receiving operation by the customer and transmitting a store visit notification for notifying that the customer is visiting the store and display the privilege information; distributing the privilege information to the customer; and receiving the store visit notification and detecting the store visit of the 
Dependent claim 16 further recites determining, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to the customer visiting the store. This limitation is directed to an abstract idea of certain methods of organizing human activities such as marketing activities and behaviors.
Therefore, when considered individually or as a whole the dependent claims are not significantly more than the abstract idea. The claims are not eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (P. G. Pub. No. 2019/0272557), in view of Sharma (P. G. Pub. No. 2017/0076312).

Regarding claim 1, Smith teaches
an information processing device, comprising: a processor configured to ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a merchant establishment [to a store]." See also [0121] for processor.):
detect a store visit of a customer to a store based on customer identification data ([0113] "the price management system 102 can detect the customer location (e.g., based on IP address [customer identification data] or user profile information); and
determine based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, 
wherein the privilege information is distributed to the customer ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a 
and the target commodity is one of a plurality of commodities ([0065] "the price management system 102 can identify product data for a target product by accessing a repository that includes information about products [plurality of commodities] available for purchase from a merchant."), 
sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit (Figs. 5B and 8, [0131] "The series of acts 800 also includes an act 820 of dynamically generating discount prices for the target products over time based on the expiration dates. For example, act 820 involves dynamically generating discount prices for the plurality of target products over time based on the expiration dates of the plurality of target products, the discount prices comprising a first discount price for a first target product based on a first expiration date. Additionally, the discount prices can also include a second discount price for the first target product based on the first expiration date. For example, act 820 can involve determining the first discount price for a first time window and the second discount price for a second time window." [0137] "The series of acts 800 further includes an act 830 of identifying a client device of a first customer. For example, act 830 involves identifying a client device of a first customer associated with the merchant. Act 830 can involve determining that a location of the client device of the first customer is within a geo-fence of a location of the merchant. For example, act 830 can involve determining the location of the client device first customer relative to the location of the merchant. Act 830 can further involve determining a location of the client device of the first customer within a store location of the merchant using a location detection device at the store location. Additionally, act 830 can involve determining a location of the client device of the first customer relative to one or more target products of the plurality of target products at the store location."), 
and generate the privilege information concerning the target commodity ([0049] "To dynamically generate discount prices for products of the merchant corresponding to 
wherein the privilege information is distributed to the customer [0045] "dynamically generate discount prices [privilege information]...generating discount prices can include analyzing historical product/customer data to determine significant features of the products/customers and then using significant features to generate a discount price for a target product based on expiration data for the product to provide to one or more specific customers (e.g., via the customer client devices 104a, 104b [privilege info is distributed to the customer]". See also Fig. 5B.).
Smith discusses detecting a store visit to a store based on customer identification data such as IP address and a location from beacons. Smith does not specifically state that the location is based on global positioning system data.  
However, Sharma teaches 
detect a store visit of a customer to a store based on global positioning system data ([0034] confirm the presence of the user within the selected offline physical retail outlet, based on a comparison between the geographical coordinates indicative of the location of selected offline physical retail outlet and the geographical coordinates 

Regarding claim 10, Smith teaches
an information processing method, comprising: receiving a store visit notification for notifying that a customer is visiting a store ([0070] "In one example, the price management system 102 can receive location information from the client device of the customer indicating that the customer is at a store location of a merchant,"), 
wherein the store visit notification comprises customer identification data ([0113] "the price management system 102 can detect the customer location (e.g., based on IP address [customer identification data] or user profile information);
detecting a store visit of the customer to the store based on the store visit notification; determining based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, wherein the privilege information is distributed to the customer ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a merchant establishment [to a store]." [0037] "As used herein, the term "customer data" refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits (e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., number/age of children), gender, and/or location." [0034] "In particular, a merchant can sell a target product [target commodity] at a discount price [privilege information] to incentivize customers to purchase the target product before the expiration date [sell-by-date) of the target product." [0032] "For example, as used herein, the term "product" refers to a good for sale by a merchant. Products can include perishable goods such as foods, medications, or other goods that expire after a certain date as determined by a creator of the product or based on regulatory guidelines."   [0045] "dynamically generate discount prices [privilege information]...generating discount prices can include analyzing historical product/customer data to determine significant features of the products/customers and then using significant features to generate a discount price for 
and the target commodity is one of a plurality of commodities ([0065] "the price management system 102 can identify product data for a target product by accessing a repository that includes information about products [plurality of commodities] available for purchase from a merchant."), 
sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit (Figs. 5B and 8, [0131] "The series of acts 800 also includes an act 820 of dynamically generating discount prices for the target products over time based on the expiration dates. For example, act 820 involves dynamically generating discount prices for the plurality of target products over time based on the expiration dates of the plurality of target products, the discount prices comprising a first discount price for a first target product based on a first expiration date. Additionally, the discount prices can also include a second discount price for the first target product based on the first expiration date. For example, act 820 can involve determining the first discount price for a first time window and the second discount price for a second time window." [0137] "The series of acts 800 further includes an act 830 of identifying a client device of a first customer. For example, act 830 involves identifying a client device of a first customer associated with the merchant. Act 830 can involve determining that a location of the client device of the first customer is within a geo-fence of a location of the merchant. For example, act 830 can involve determining the location of the client device first customer 
generating the privilege information concerning the target commodity ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 provides discount prices to the customer client devices 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management system 102 can provide the discount prices for presentation within client applications 114a, 114b at the customer client devices 104a, 104b."  See also [0050].), 
wherein the privilege information is distributed to the customer ([0045] "dynamically generate discount prices [privilege information]...generating discount prices can include analyzing historical product/customer data to determine significant features of the products/customers and then using significant features to generate a discount price for a target product based on expiration data for the product to provide to one or more specific customers (e.g., via the customer client devices 104a, 104b [privilege info is distributed to the customer]". See also Fig. 5B.).

However, Sharma teaches 
detect a store visit of a customer to a store based on global positioning system data ([0034] confirm the presence of the user within the selected offline physical retail outlet, based on a comparison between the geographical coordinates indicative of the location of selected offline physical retail outlet and the geographical coordinates indicative of current location of the electronic device accessible to the user." [0061] explains that the location is determined use a global positioning system data.).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Smith with the advertising system of Sharma, by substituting a location determined by beacons of Smith for a location determined by a global positioning system of Sharma since it has been held to be within the general skill of a worker in the art to select a known item on the basis of its suitability for the intended use as a matter of obvious design choice.  Determining locations by beacons and determining locations by global positioning systems are well known in the art and substituting determining locations by beacons with determining locations by global positioning systems would not change the way the overall apparatus functions. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 18, Smith teaches
a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to ([0121]):
receive a store visit notification for notifying that a customer is visiting a store ([0070] "In one example, the price management system 102 can receive location information from the client device of the customer indicating that the customer is at a store location of a merchant,"), 
wherein the store visit notification comprises customer identification data ([0113] "the price management system 102 can detect the customer location (e.g., based on IP address [customer identification data] or user profile information);
detect a store visit of the customer to the store based on the store visit notification; determine based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, wherein the privilege information is distributed to the customer ([0025] "For example, in one or more embodiments, the price management system [information processing device] provides digital notifications of a product having an upcoming expiration date to a smartphone of a client device upon detecting that the smartphone has crossed a geo-fence corresponding [detect a store visit of a customer] to a merchant establishment [to a store]." [0037] "As used herein, the term "customer data" refers to descriptive information of a customer associated with a merchant. Specifically, customer data can include, but is not limited to, purchasing habits (e.g., frequency, recency), price sensitivity (i.e., how heavily a customer is influenced by price), consumption rate, demographic information, family size, family details (e.g., 
and the target commodity is one of a plurality of commodities ([0065] "the price management system 102 can identify product data for a target product by accessing a repository that includes information about products [plurality of commodities] available for purchase from a merchant."), 
sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit (Figs. 5B and 8, [0131] "The series of acts 800 also includes an act 820 of dynamically generating discount prices for the target products over time based on the expiration dates. For example, act 820 involves dynamically generating discount prices for the plurality of target products over time based on the expiration dates of the plurality of 
generate the privilege information concerning the target commodity ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 provides discount prices to the customer client devices 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management 
wherein the privilege information is distributed to the customer ([0045] "dynamically generate discount prices [privilege information]...generating discount prices can include analyzing historical product/customer data to determine significant features of the products/customers and then using significant features to generate a discount price for a target product based on expiration data for the product to provide to one or more specific customers (e.g., via the customer client devices 104a, 104b [privilege info is distributed to the customer]". See also Fig. 5B.).
Smith discusses detecting a store visit to a store based on customer identification data such as IP address and a location from beacons. Smith does not specifically state that the location is based on global positioning system data.  
However, Sharma teaches 
detect a store visit of a customer to a store based on global positioning system data ([0034] confirm the presence of the user within the selected offline physical retail outlet, based on a comparison between the geographical coordinates indicative of the location of selected offline physical retail outlet and the geographical coordinates indicative of current location of the electronic device accessible to the user." [0061] explains that the location is determined use a global positioning system data.).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Smith with the advertising system of Sharma, by substituting a location determined by beacons of Smith for a location determined by a global positioning system of Sharma 

Regarding claims 2, 11, and 19, Smith teaches
wherein the purchase history information includes at least one of a number of times of store visits, a store visit frequency, a store visit time, a cumulative purchase amount, and purchase year, month, and day of the customer in the store ([0068] "Alternatively, the customer data [purchase history information] can include customer data for a plurality of customers (e.g., customers within a specific demographic) for generating discount prices customized to a customer demographic, a particular day part [store visit time]( e.g., customers that visit a store at particular time), or for a particular store location.").

Regarding claims 3 and 20, Smith teaches all of the claimed features as discussed above.  Smith does not explicitly teach
determines that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger.

determines that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger ([0075] "The customized special offer could include a discount coupon or a free gift offer or a cash back offer that encourages the user to buy from the said offline physical retail outlet. The offers are customized based on several attributes associated with the user such as number of visits [store use frequency] by the user to a specific offline physical retail outlet, and user profile. Preferably, the customized offers are conveyed to the electronic device 102 accessible to the user via at least one of SMS, email, internet message, phone call, native message and in-app message.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify when the privilege information is distributed of Smith with when the privilege information is distributed of Sharma, by adding determines that the privilege information is more preferentially distributed as a store use frequency or a purchase amount in past of the customer in the store is larger, as taught by Sharma, in order to customize offers specifically for the customer based on particular attributes (Sharma, [0075]).

Regarding claims 4 and 13, Smith teaches
wherein the privilege information includes information indicating the target commodity and information indicating a sell-by date of the target commodity ([0106] "The discount interface 502b can also display information [privilege information] about the expiration dates [sell-by-date] of the target products [target commodity] so 

Regarding claim 5, Smith teaches 
an information processing system, comprising: the information processing device according to claim 1; and wherein the processor is a first processor (Fig. 1 # 110 and #102 and [0151].), 
and a terminal device comprising a second processor configured to ([0041] "In particular, the environment 100 includes customer client devices [terminal device] 104a, 104b associated with customers 106a, 106b...Moreover, as shown, the customer client devices 104a, 104b include client applications 114a, 114b."  Since the client device includes a client application, it has to have a processor performing the functions of the application.)
and a display configured to display the received privilege information ([0106] "The discount interface [display] 502b can also display information [privilege information] about the expiration dates [sell-by-date] of the target products [target commodity] so that the customer can be informed about the expiration dates relative to the discount prices. As illustrated, the discount prices are lower for target products that are nearer to 
wherein the first processor is configured to distribute the privilege information to the terminal device ([0049] "To dynamically generate discount prices for products of the merchant corresponding to the merchant device 108, the price management system 102 includes a trained model to generate discount prices for one or more products to provide to customer(s), as mentioned previously. For example, the price management system 102 can provide customized prices to the customers 106a, 106b. In one or more embodiments, the price management system 102 [first processor] provides discount prices to the customer client devices [terminal device] 104a, 104b associated with the customers 106a, 106b. To illustrate, the price management system 102 can provide the discount prices for presentation within client applications 114a, 114b at the customer client devices 104a, 104b."  See also [0050].), and
the first processor receives the store visit notification and detects the store visit of the customer to the store based on the store visit notification ([0070] "In one example, the price management system 102 [the first processor] can receive location information from the client device of the customer indicating [detecting the store visit] that the customer is at a store location of a merchant,").
Smith does not specifically teach
receive an operation by the customer and transmit a store visit notification for notifying that the customer is visiting the store.
However, Sharma teaches
receive an operation by the customer and transmit a store visit notification for notifying that the customer is visiting the store ([0046] "In accordance with the embodiments cited herein, the step of confirming the presence of the user within the selected offline physical retail outlet further includes the step of selectively prompting the user to confirm his presence within the selected offline physical retail outlet, and rendering the at least one customized offer to the user subsequent to receiving a confirmation of user presence [receive an operation of the customer and transmits store visit] within the selected offline physical retail outlet, via the electronic device [terminal device] accessible to the user.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visit notification of Smith by adding receive an operation by the customer and transmit a store visit notification for notifying that the customer is visiting the store, as taught by Sharma, since Smith already receives visit notifications through the customer mobile device entering a geo-fence through sensors but not specifically through an operation of a customer, and it is just a substitution of one way of receiving and transmitting visit notification with another way, which are both known in the art and the result of the substitution if predictable.

Regarding claim 6, Smith teaches
the system according to claim 5, wherein the store visit notification includes information for specifying the customer ([0071] "The price management system 102 can also receive location information that indicates a precise position information] or general location of the customer within the store location to determine that the customer is near a particular product. For example, the price management system 102 can maintain an in-store location of products. After determining the location of the customer (e.g., using a plurality of in-store location detectors to determine the location of the client device of the customer) within the store location, the price management system 102 can determine one or more products near the customer (e.g., within a geo-fence-or predetermined distance of the customer or customer client device).").
Smith discusses a store visit notification that includes a location of the customer based the IP address of the customer device and based on beacons. Smith does not specifically state that visit notification the global positioning system data associated with the terminal device.
However, Sharma teaches 
and the global positioning system data associated with the terminal device ([0034] confirm the presence of the user within the selected offline physical retail outlet, based on a comparison between the geographical coordinates indicative of the location of selected offline physical retail outlet and the geographical coordinates indicative of current location of the electronic device accessible to the user." [0061] explains that the location is determined use a global positioning system data.).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Smith 

Regarding claim 7, Smith teaches
the device according to claim 1, wherein the processor determines, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to the customer visiting the store ([0019] "One or more embodiments of the present disclosure include a dynamic price management system that intelligently and dynamically generates digital product notifications reflecting discount prices over time based on product expiration data. Specifically, the dynamic price management system can utilize a machine-learning model (e.g., neural network or regression model) to analyze product data associated with a target product to generate a discount price for a customer based on the expiration date of the target product. Additionally, the dynamic price management system can utilize the machine-learning model to analyze customer data associated with one or more customers to further tailor a generated discount price and customized 

Regarding claims 8 and 17, Smith teaches
wherein the target commodity is a perishable food commodity ([0032] "the term 'product' [target commodity] refers to a good for sale by a merchant. Products can include perishable goods such as foods, medications, or other goods that expire after a certain date as determined by a creator of the product or based on regulatory guidelines.").

Regarding claim 9, Smith teaches
the device according to claim 4, wherein the sell-by date of the target commodity is an expiration date or a best-before date ([0032] "the term 'product' [target commodity] refers to a good for sale by a merchant. Products can include perishable goods such as foods, medications, or other goods that expire after a certain date [expiration date] as determined by a creator of the product or based on regulatory guidelines.").

Regarding claim 14, Smith teaches
the method according to claim 10, further comprising: and a display configured to display the privilege information; distributing the privilege information to the terminal device of the customer ([0106] "The discount interface [display] 502b can also display information [privilege information] about the expiration dates [sell-by-date] of the target products [target commodity] so that the customer can be informed about the expiration dates relative to the discount prices. As illustrated, the discount prices are lower for target products that are nearer to their expiration dates than for target products that are further away from their expiration dates. In one or more embodiments, selecting a corresponding product element within the discount interface 502b causes the client application to display more information [information indicating the target commodity] associated with each target product (e.g., location in the store, number available)." Figs. 5A and 5B shows that the display if the display of the terminal device of the customer. See also [0098]);
and receiving the store visit notification and detecting the store visit of the customer to the store based on the store visit notification ([0070] "In one example, the price management system 102 [the first processor] can receive location information from the client device of the customer indicating [detecting the store visit] that the customer is at a store location of a merchant,").
Smith does not explicitly teach
receiving, via a terminal device, an operation by the customer and transmitting a store visit notification for notifying that the customer is visiting the store. 
However, Sharma teaches
receiving, via a terminal device, an operation by the customer and transmitting a store visit notification for notifying that the customer is visiting the store ([0046] "In accordance with the embodiments cited herein, the step of confirming the presence of the user within the selected offline physical retail outlet further includes the step of selectively prompting the user to confirm his presence within the selected offline physical retail outlet, and rendering the at least one customized offer to the user subsequent to receiving a confirmation of user presence [receive an operation of the customer and transmits store visit] within the selected offline physical retail outlet, via the electronic device [terminal device] accessible to the user.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visit notification of Smith by adding receiving, via a terminal device, an operation by the customer and transmitting a store visit notification for notifying that the customer is visiting the store, as taught by Sharma, since Smith already receives visit notifications through the customer mobile device entering a geo-fence through sensors but not specifically through an operation of a customer, and it is just a substitution of one way of receiving and transmitting visit notification with another way, which are both known in the art and the result of the substitution if predictable.

Regarding claim 15, Smith teaches
the method according to claim 14, wherein the store visit notification includes information for specifying the customer ([0071] "The price management system 102 can also receive location information that indicates a precise position information] or 
Smith discusses a store visit notification that includes a location of the customer based the IP address of the customer device and based on beacons. Smith does not specifically state that visit notification the global positioning system data associated with the terminal device.
However, Sharma teaches 
and the global positioning system data associated with the terminal device ([0034] confirm the presence of the user within the selected offline physical retail outlet, based on a comparison between the geographical coordinates indicative of the location of selected offline physical retail outlet and the geographical coordinates indicative of current location of the electronic device accessible to the user." [0061] explains that the location is determined use a global positioning system data.).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the advertising system of Smith with the advertising system of Sharma, by substituting a location determined by beacons of Smith for a location determined by a global positioning system of Sharma since it has been held to be within the general skill of a worker in the art to select a 

Regarding claim 16, Smith teaches
the method according to claim 10, further comprising: determining, based on the purchase history information and the commodity information, a target commodity for which a coupon is issued according to the customer visiting the store ([0070] "In one or more embodiments, the price management system 102 identifies the product data and the customer data in response to, or in connection with, determining an interest (or potential interest) of a customer in a target product or in products within a product category. For instance, the price management system 102 can determine an interest of a customer in a target product based on data that a client device of the customer transmits to the price management system 102. In one example, the price management system 102 can receive location information from the client device of the customer indicating that the customer is at a store location of a merchant, which can further indicate that the customer may be interested in one or more products available for purchase at the store location."  See also [0068], [0071], and [0072].).


Response to Argument
 The 112(f) interpretation has been withdrawn due to claim amendments.
 The 112(b) rejection on claim 12 has been withdrawn since claim 12 is now canceled.  Claims 3 and 20 are not canceled and therefore these rejections are not withdrawn.
With regards to the 101 rejection, on page 8, the Applicant states, “According to the United States Patent and Trademark Office 2019 Revised Patent Subject Matter Eligibility Guidance effective January 7, 2019, the subject claims do not recite any of the enumerated judicial exceptions. In particular, the claims do not recite mental processes because the claims, under their broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components.”  The Examiner did not state that the claims recite “mental processes” but recite certain methods of organizing activity.  Therefore, this argument is not found persuasive.
On page 8, the Applicant recites the amended claim limitations and states, “These acts require action by a processor and cannot be practicably applied in the mind.”  Again, the Examiner did not state that the claims were performed by the mind.  As explained above, the processor is just a generic computing element that is being used to automate the abstract idea.  The claims are still directed to an abstract idea.
On page 8, the Applicant states, “Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Additionally, the claims do not recite any mathematical relationship, formula, or calculation. Thus, contrary to the Office's contention, the claims are eligible because they do not recite a judicial exception.”  The Examiner respectfully disagrees. The Applicant is just making a conclusory statement without providing any 
With regards to the Smith reference, on pages 9-10, the Applicant explains certain embodiments of Smith and then states, “Smith et al. nevertheless fails to disclose, teach, or suggest: detect a store visit of a customer to a store based on customer identification data and global positioning system data; and determine based on purchase history information of the customer in the store, a target commodity representing a food item associated with privilege information, wherein the privilege information is distributed to the customer and the target commodity is one of a plurality of commodities, sell-by dates associated with the target commodity that are set to points in time within a predetermined time from a point in time associated with the store visit, and generate the privilege information concerning the target commodity, wherein the privilege information is distributed to the customer, as set forth in independent claim 1, and similarly set forth in independent claims 10 and 18.”  The Examiner respectfully disagrees.  The Applicant has not provide any kind of explanation or argument as to why Smith does not teach these claim limitations besides reciting certain embodiments of Smith.  The Examiner has updated the art rejection for the independent claims based on the amendments.  As discussed in the 103 above, Smith teaches most of the claim limitations.  The Examiner has also used the Sharma reference (previously presented as relevant prior art) to teach some of the amendments. Therefore, the Examiner is not persuaded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARIE P BRADY/Primary Examiner, Art Unit 3621